NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued March 2, 2016 
                                 Decided March 17, 2016 
                                              
                                          Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             MICHAEL S. KANNE, Circuit Judge 
 
No. 15‐2517 
 
KERBY VITUG LUGUE,                                   Petition for Review of an Order of the 
       Petitioner,                                   Board of Immigration Appeals. 
                                                      
       v.                                            No. A043 973 183 
                                                      
LORETTA E. LYNCH, Attorney General                    
of the United States, 
       Respondent. 
 
                                           O R D E R 
 
       Kerby Lugue is a lawful permanent resident who was ordered removed from the 
United States as an alien convicted of a controlled‐substance crime, see 8 U.S.C. 
§ 1182(a)(2)(A)(i)(II). Before us is his petition for review of an order of the Board of 
Immigration Appeals upholding an immigration judge’s denial of his application for 
cancellation of removal. He contends that the Board and the immigration judge erred by 
concluding that his state‐court conviction for possessing methamphetamine with intent 
to deliver is an aggravated felony that renders him ineligible for cancellation under 
8 U.S.C. § 1229b(a). Because the Board correctly determined that Lugue’s state crime is 
an aggravated felony under the immigration laws, we deny Lugue’s petition. 
No. 15‐2517                                                                           Page 2 
 
                                              I 
         
        Lugue, a citizen of the Philippines, gained lawful permanent residency at the age 
of 14 as a dependent of his naturalized parents. More than a decade later, in 2004, he 
pleaded guilty in the Circuit Court of Cook County to possession of less than five grams 
of methamphetamine with intent to deliver, see 720 ILCS 570/401(d). He came to the 
attention of immigration authorities in 2011, when he went through U.S. customs after a 
trip to the Philippines. The Department of Homeland Security initiated removal 
proceedings, charging him with inadmissibility on four grounds. Only one of 
these—that he was convicted of a drug offense, see 8 U.S.C. § 1182(a)(2)(A)(i)(II)—is 
relevant because that ground is the sole basis of Lugue’s order of removal, see SEC v. 
Chenery Corp., 318 U.S. 80, 87 (1943); Alvarado‐Fonseca v. Holder, 631 F.3d 385, 388 n.1 
(7th Cir. 2011). (The other grounds charged that Lugue was inadmissible as a person 
who has committed the essential elements of a crime involving moral turpitude, 
see 8 U.S.C. § 1182(a)(2)(A)(i)(I); as a person who, at the time of application for 
admission, is not in possession of a valid entry document, see id. § 1182(a)(7)(A)(i)(I); 
and as a person who “the Attorney General knows or has reason to believe … is or has 
been an illicit trafficker in any controlled substance,” see id. § 1182(a)(2)(C).) 
         
        Lugue conceded during removal proceedings that he had been convicted of the 
state drug crime and thus was removable, but he applied for cancellation of removal 
under 8 U.S.C. § 1229b(a). Section 1229b(a) provides that the Attorney General may 
cancel the removal of a person who has been a lawful permanent resident for at least five 
years, has resided in the United States continuously for seven years after being admitted, 
and has not been convicted of an “aggravated felony.” Only the last factor is at issue 
here: Lugue contended that possession of methamphetamine with intent to deliver is not 
an aggravated felony. 
         
        Aggravated felonies, for immigration purposes, include “drug trafficking 
crime(s) (as defined in section 924(c) of title 18),” 8 U.S.C. § 1101(a)(43)(B). That 
definition includes “any felony punishable under the Controlled Substances Act 
[‘CSA’],” which categorizes as a felony any offense for which the “maximum term of 
imprisonment authorized” is one year or more, 18 U.S.C. § 3559(a). To determine 
whether a state conviction qualifies as an aggravated felony, courts must consider 
“whether the state statute defining the crime of conviction categorically fits within the 
generic federal definition.” Moncrieffe v. Holder, 133 S. Ct. 1678, 1684 (2013) (citation and 
internal quotation marks omitted). A state‐drug offense satisfies the categorical 
approach when it “necessarily proscribe[s] conduct that is an offense under the CSA,” 
No. 15‐2517                                                                            Page 3 
 
and when the CSA “necessarily prescribe[s] felony punishment for that conduct.” 
Id. at 1685.   
         
        Lugue argued that his state conviction did not qualify as an aggravated felony 
under § 1101(a)(43)(B) because it could have been charged as a misdemeanor under 
federal law. Relying on Moncrieffe, he maintained that the CSA did not necessarily 
categorize as a felony his conduct of possessing less than five grams of 
methamphetamine with intent to deliver. Because the CSA sets out specific punishments 
for possession of methamphetamine with intent to distribute 50 grams or more (21 
U.S.C. § 841(b)(1)(A)(viii)) and five grams or more (21 U.S.C. § 841(b)(1)(B)(viii)), and 
does not mention methamphetamine anywhere else, Lugue reasons that the CSA 
provides no punishment at all for possession of methamphetamine with intent to 
distribute quantities less than five grams. The only other relevant section, Lugue 
concludes, is 21 U.S.C. § 844(a), which punishes only simple possession, and only as a 
misdemeanor. 
         
        The immigration judge was unpersuaded by Lugue’s reading of the CSA and 
thus denied his application for cancellation of removal. Lugue was not convicted of 
simple possession, the IJ emphasized, but of possession with intent to deliver, and 
therefore under federal law he would not be punished with the misdemeanor of simple 
possession. This is so because the CSA makes possession with intent to distribute less 
than five grams of any Schedule III drug a felony punishable by a maximum term of 
imprisonment of up to 10 years, see 21 U.S.C. § 841(a)(1), (b)(1)(E)(i), and the statute says 
that methamphetamine (other than the injectable liquid form) is a Schedule III drug, 
21 U.S.C. § 812(c)(Schedule III)(a)(3). 
          
        Lugue appealed to the Board of Immigration Appeals. Pointing out that liquid 
methamphetamine is a Schedule II drug, see 21 U.S.C. § 812(c)(Schedule II)(c), he took 
issue with the IJ’s conclusion that his offense necessarily involved a Schedule III 
substance. His conviction records do not state what form of methamphetamine he 
possessed, and so, he argued, it is impossible to say whether he violated the CSA 
provision regarding Schedule III drugs.   
         
        The Board adopted and affirmed the IJ’s decision. Responding to Lugue’s 
argument about the schedules, it noted that it makes no difference whether 
methamphetamine is a Schedule II or Schedule III drug, because the authorized 
maximum term of imprisonment for possessing with intent to distribute any amount of a 
drug under either schedule is more than one year, see 21 U.S.C. § 841(b)(1)(C) 
No. 15‐2517                                                                             Page 4 
 
(authorizing maximum term of imprisonment of 20 years in case of Schedule II 
substance); id. § 841(b)(1)(E)(i) (authorizing maximum term of imprisonment of 10 years 
in case of Schedule III substance). 
         
                                              II 
         
        Lugue challenges the Board and IJ’s decision that his conduct necessarily would 
have been charged as a felony under the CSA. Because his conduct involved only a small 
amount of methamphetamine, he continues to urge that his state drug offense is the 
equivalent of the CSA misdemeanor of simple possession, see 21 U.S.C. § 844(a), and 
thus outside the scope of the aggravated felony definition. Although appellate courts 
generally lack jurisdiction to review final removal orders against persons who have 
“committed a criminal offense covered in section 1182(a)(2),” 8 U.S.C. § 1252(a)(2)(C); 
see Moral‐Salazar v. Holder, 708 F.3d 957, 961–62 (7th Cir. 2013), this bar does not apply 
when the petitioner raises legal or constitutional issues, see 8 U.S.C. § 1252(a)(2)(D); 
Moral‐Salazar, 708 F.3d at 962, as Lugue has done here, see Alvarado‐Fonseca v. Holder, 
631 F.3d 385, 389 (7th Cir. 2011). We may thus proceed to the merits. 
         
        Here Lugue runs into insurmountable problems. He was convicted in state court 
of possession with intent to deliver controlled substances, 720 ILCS 570/401(d) (2004), 
not simple possession, 720 ILCS 570/402 (2004). This makes all the difference. Simple 
possession does not include a trafficking element—the intent to sell. See, e.g., Rendon v. 
Mukasey, 520 F.3d 967, 975–76 (9th Cir. 2008); cf. Lopez v. Gonzales, 549 U.S. 47, 53 (2006) 
(state conviction for simple possession of controlled substance was categorical match 
with 21 U.S.C. § 844(a)); Gonzales‐Gomez v. Achim, 441 F.3d 532, 533 (7th Cir. 2006) (same). 
As the Board correctly concluded, Lugue’s state conviction of possession with intent to 
deliver is a categorical match with the CSA provision proscribing “possessing with 
intent to … distribute … a controlled substance,” 21 U.S.C. § 841(a). See Moncrieffe, 133 
S. Ct. at 1684–86 (Georgia conviction for possession with intent to distribute was 
categorical match with 21 U.S.C. § 841(a)(1)); Lopez v. Lynch, 810 F.3d 484, 489–90 (7th Cir. 
2016) (Indiana statute outlawing possession with intent to deliver was categorical match 
with 21 U.S.C. § 841(a)(1)); Batrez Gradiz v. Gonzales, 490 F.3d 1206, 1210 (10th Cir. 2007) 
(same). 
         
        Lugue also continues to urge, in the face of the text of 21 U.S.C. § 841, that the 
statute does not actually punish conduct involving less than five grams of 
methamphetamine. This is so, he says, because § 841(b)(1)(C) and (b)(1)(E)—which 
specify maximum sentences of more than one year for possessing with intent to 
No. 15‐2517                                                                            Page 5 
 
distribute any Schedule II and Schedule III substance—do not apply to 
methamphetamine because they do not use the word “methamphetamine.”   
         
        This argument is frivolous. As the Board said, the fact that we do not know 
whether the methamphetamine Lugue possessed was a Schedule II or Schedule III 
substance is irrelevant because either way the authorized maximum term of 
imprisonment for possessing with intent to distribute any amount of a drug in either 
schedule is well in excess of one year. See 21 U.S.C. § 841(b)(1)(C), (E); United States v. 
Brough, 243 F.3d 1078, 1080 (7th Cir. 2001) (“20 years is the maximum under 
§ 841(b)(1)(C) for unlawfully distributing any detectable quantity of any Schedule I or II 
controlled substance”)(emphasis added); United States v. Duvall, 272 F.3d 825, 830 
(7th Cir. 2001) (jury need only find that defendant possessed with intent to distribute 
“some quantity” of methamphetamine to secure conviction under § 841(b)(1)(C)). 
Furthermore, Lugue overlooks the fact that all forms of methamphetamine have been 
classified by regulation as Schedule II substances, subject to a 20‐year maximum 
sentence, for the past 45 years. See United States v. Macedo, 406 F.3d 778, 785 (7th Cir. 
2005) (holding “that the [regulatory] reclassification of methamphetamine as a 
Schedule II substance applies to all forms of methamphetamine … despite the statute’s 
distinction”); 21 C.F.R. § 1308.12(d). 
          
        Finally, Lugue disputes the Board’s assertion that Moncrieffe applies only to 
offenses involving marijuana. But he misrepresents the Board’s determination. The 
Board recognized that the Supreme Court in Moncrieffe relied on 21 U.S.C. § 841(b)(4), 
which states that anyone who possesses with intent to distribute “a small amount of 
marijuana for no remuneration” must be treated as having committed simple 
possession, a misdemeanor. With that in mind, the Court noted that possession with 
intent to distribute marijuana is not necessarily a felony under the CSA. Moncrieffe, 133 S. 
Ct. at 1686–87. As the Board acknowledged, there is no similar exception in § 841(b) for 
possession with intent to distribute small amounts of methamphetamine.   
         
        Lugue’s conduct would necessarily be punished under 21 U.S.C. § 841(b)(1)(C), 
which authorizes punishment of more than one year, and this fact makes Lugue’s state 
crime an aggravated felony for immigration purposes. Accordingly, we DENY Lugue’s 
petition for review.